Citation Nr: 1023524	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  07-21 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected acquired psychiatric disorder (including diagnoses 
of posttraumatic stress disorder (PTSD), major depressive 
disorder, panic attacks with agoraphobia and dysthymia), 
evaluated as 50 percent disabling prior to July 14, 2008 and 
70 percent disabling thereafter.

2.  Entitlement to a combined schedular evaluation greater 
than 90 percent prior to August 10, 2007.

3.  Entitlement to service connection for obstructive sleep 
apnea (OSA).



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In the May 2006 decision, the RO granted service connection 
for major depressive disorder with anxiety and panic attacks 
as part and parcel of service-connected dysthymic disorder, 
and assigned a 30 percent rating effective May 10, 2005.

A June 2007 RO rating decision increased the evaluation for 
service-connected major depressive disorder with anxiety and 
panic attacks to 50 percent disabling effective May 10, 2005.

A June 2009 RO rating decision granted service connection for 
PTSD as part and parcel of service-connected major depressive 
disorder with anxiety and panic attacks, and assigned a 70 
percent rating effective July 14, 2008.

The issue of entitlement to service connection for OSA is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  For the entire appeal period, Veteran's service-connected 
acquired psychiatric disorder has more nearly resulted in 
occupational and social impairment with deficiencies in most 
areas such as judgment, thinking, family relations, work and 
mood due to near continuous depression and panic attacks 
affecting his ability to function independently, difficulty 
in adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.

2.  As a 100 percent combined schedular rating has been 
effectuated to the date of claim, there is no longer a 
"controversy" or "justiciable" issue regarding the 
combined schedular evaluation before the Board.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no higher, 
for the service-connected acquired psychiatric disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Codes (DCs) 9411, 
9412, 9433 and 9434 (2009).

2.  The appeal as to the issue of the entitlement to combined 
schedular evaluation greater than 90 percent prior to August 
10, 2007 is dismissed as no justiciable case or controversy 
is before the Board at this time.  38 U.S.C.A. §§ 7102, 7104, 
7105, 7107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The Veteran is service-connected for multiple psychiatric 
disorders, including dysthymic disorder, panic disorder with 
agoraphobia, major depressive disorder and PTSD.  All of 
these psychiatric diagnoses are evaluated under the same 
criteria.  See 38 C.F.R. § 4.130, DCs 9411, 9412, 9433 and 
9434.  For ease of reference, the Board will refer to a 
service-connected acquired psychiatric disorder when 
appropriate.

Under these diagnostic codes, a 50 percent rating 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbance of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "DSM-IV").  
38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of 
Functioning (GAF) scale, with scores ranging between zero and 
100 percent, representing the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health-illness.  Higher scores correspond 
to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

As a general matter, lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that lay evidence is 
competent and sufficient in certain instances related to 
medical matters.  Specifically, the Federal Circuit commented 
that such instances include establishing a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Increased rating

Historically, a July 1998 VA Compensation and Pension (C&P) 
examination diagnosed the Veteran with a dysthymic disorder 
based upon symptomatology of periodic depression, fatigue, 
daydreaming and lightheadedness.  A GAF score of 55 was 
assigned.

An unappealed February 1999 RO rating decision granted 
service connection for dysthymic disorder and assigned an 
initial 30 percent rating effective March 1, 1995.

In pertinent part, an April 2001 VA C&P examination found 
that the Veteran manifested transient and intermittent 
impairment due to dysthymia.  A GAF score of 80 was assigned.

An unappealed June 2002 RO rating decision reduced the 
disability rating for dysthymic disorder from 30 percent 
rating to noncompensable effective September 1, 2002.

The Veteran filed his claim for an increased rating on May 
10, 2005.  In pertinent part, the Veteran's private medical 
records reflect his December 2004 report of new onset of 
panic attacks, especially in closed spaces.  In May 2005, the 
Veteran's treating physician prescribed the Veteran work 
restrictions from being confined in an area less than 15 feet 
by 25 feet for more than one hour at a time due to panic 
attacks.

Statements from the Veteran in June and July 2005 describe 
severe panic attacks which rendered him unable to work or be 
in a small confined space, such as crowded elevators.  He 
reported being on the Family Medical Leave Act (FMLA) due to 
his overall physical condition. 

On VA C&P mental disorders examination in January 2006, the 
Veteran reported that his inability to work due to physical 
limitations was causing financial stress.  His private 
physician had prescribed him Lexapro for anxiety and Ambien 
for sleep problems.  The Veteran had no set daily routine, 
but was involved in activities such as placing job 
applications on the Internet, watching television, sitting on 
the porch and babysitting his grandchildren.  He described 
himself as a very private person without a large social 
network.  The Veteran held a Bachelors of Science Degree in 
Human Services, a Masters in Information Technology, and two 
other associates degrees.  

Past occupations included working as a senior systems 
engineer, in the telecommunications field, as a corrections 
officer and as a detention officer.  He last worked after a 
foot surgery.  The Veteran noted that panic attacks had 
occurred at work.

On mental status examination, the Veteran presented wearing 
casual clothing.  Affect and mood were sad.  He had poor 
sleep due to OSA with low energy.  Appetite was variable.  He 
described his concentration as "gone" requiring reminder 
notes for appointments, and having a low sex drive.   The 
Veteran denied symptoms of anhedonia, suicidal or homicidal 
ideation, auditory or visual hallucinations, paranoid 
ideation or ideas of reference.  However, he did report 
hearing a friendly audible voice when praying.  Panic attacks 
occurred 4 to 5 times per week, lasted 5 to 8 minutes in 
duration and were manifested by shortness of breath, chest 
pain, sweating and shaking.  Cognitively, the Veteran was 
alert and fully oriented. 

The VA examiner opined that the Veteran was capable of 
working at a sedentary job with minimal supervision and 
little interaction with the public, and that he was not 
completely incapable of working.  The Veteran was diagnosed 
with moderate major depressive disorder with anxiety which 
was deemed a more severe form of his service-connected 
dysthymic disorder.  The examiner assigned a GAF score of 54, 
which represented sleep problems partially related to OSA, 
low energy level, weight gain, poor concentration, poor 
short-term memory, low sex drive and panic attacks.

A January 2006 VA C&P general medical examination opined that 
the Veteran's service-connected arthritis precluded him from 
physical labor, and that the combination of his service-
connected physical and depressive problems made gainful 
employment even in a sedentary and loosely supervised 
situation impossible.

Notably, a May 2006 RO rating decision granted entitlement to 
a total disability rating based upon individual 
unemployability (TDIU) effective February 1, 2006.

In a statement received in June 2006, the Veteran reported 
that, since his last VA examination, his panic attacks were 
occurring 8 to 10 times per week and lasting 8 to 10 minutes 
in duration.  These panic attacks occurred when under any 
type of stress for no apparent reason.  The Veteran described 
feeling distant from his family and being anti-social.  He 
felt that his GAF score should be in the 31 to 40 range.

A June 2006 VA mental health consultation included the 
Veteran's report of a progressive worsening of panic attacks 
manifested by increased heart rate, shortness of breath, 
sweats and intense nervousness.  The Veteran avoided movies, 
malls and crowds.  He further described memory impairment 
with decreased energy.  The Veteran regularly engaged in 
leisurely activities such as exercise, hobbies, television, 
listening to music and reading.  He had been married for the 
past 14 years and had regular contact with his children.  He 
described his relationships as good.  On mental status 
examination, the Veteran's grooming was described as 
appropriate.  He was reasonable and cooperative.  Speech 
demonstrated normal rate and rhythm.  Language was intact.  
Mood was depressed.  Thought process and association was 
normal and coherent.  Insight and judgment were good.  Memory 
was intact.  The examiner diagnosed anxiety and panic 
disorders, and assigned a GAF score of 52. 

An August 2006 VA mental health consultation included the 
Veteran's report heightened anxiety to the extent that he did 
not want to leave his house.  His panic attacks occurred 
several times a day on most days.  He avoided crowds, but 
occasionally went to a restaurant with his spouse as long as 
he could face the door.  The Veteran spent time reading, but 
had to repeat sections due to concentration problems.  The 
Veteran further described being easily startled by loud 
noises, and being irritable.  

On mental status examination, the Veteran presented as neatly 
dressed and groomed.  He requested the examiner to keep the 
door ajar during the evaluation.  Mood was described as "not 
too good."  Affect was restricted.  Speech was normal in 
rate and rhythm.  Thought processes were logical and goal-
directed.  The Veteran denied psychotic symptoms, homicidal 
ideations (HI) or suicidal ideations (SI).  The examiner 
diagnosed panic attacks with agoraphobia and depressed mood.  
A GAF score of 48 was assigned.

In a Social Security Administration filing dated February 
2007, the Veteran described himself as anti-social with a 
persistent fear of leaving his home.  He described additional 
symptoms of panic attacks, an inability to complete simple 
tasks due to lack of concentration, being uncomfortable 
around people, and preferring to stay home.

In a June 2008 statement, the Veteran alleged a worsening of 
his psychiatric symptoms with him staying at home most of the 
days and staying in bed.  He reported being in a constant 
depressive state of mind most of the time.  The Veteran 
indicated having no social life and not having a close 
relationship to anyone, even his wife.  He was terrified to 
be in any confined space.  The Veteran had his spouse take 
care of most decisions due to his memory problems and lack of 
rational decision-making.

The Veteran underwent additional VA C&P examination in July 
2008.  At that time, the Veteran described sometimes staying 
in bed all day long.  He denied having any hobbies other than 
reading the Bible.  He did not enjoy television.  The Veteran 
endorsed symptoms such as hyperarousal, sleeping difficulty, 
nightmares with fearful awakening, intrusive daytime 
memories, panic attacks, easy startle, hypervigilance, 
irritability, easy frustration, avoidance behavior, 
depression, low energy levels, low motivation, low self-
esteem, daydreaming, and forgetfulness.

On mental status examination, the Veteran presented as 
casually dressed.  He was generally polite and cooperative.  
Mood was discouraged.  Affect was restricted.  Memory and 
concentration levels were impaired.  The examiner diagnosed 
chronic, severe PTSD and recurrent major depressive disorder 
of service-connected origin.  A GAF score of 50 was assigned.  
The examiner indicated that the Veteran was able to maintain 
activities of daily living to a very limited degree including 
his own personal hygiene.  The examiner noted that there had 
been some worsening of his symptoms over the years with no 
remissions during the past year.  The Veteran had not engaged 
in any inappropriate behavior.  His thought processes and 
communication were impaired by difficulty with short-term 
memory and concentration.  His social functioning was 
impaired by his high-level of anxiety and frequency of panic 
attacks.  

The examiner deemed the Veteran as employable only in a very 
limited setting in which he had no contacts with the public 
and loose supervision secondary to his high anxiety level.  
The examiner also provided the following statement:

The [V]eteran has occupational and social 
impairment with deficiencies in those areas 
including work and family relations, judgment, 
thinking and mood due to symptoms of suicidal 
ideation, near continuous panic attacks and 
depression affecting his ability to function 
independently, appropriately and effectively, 
difficulty in adapting to stressful circumstances 
and inability to establish and maintain effective 
relationships.  He does require continuous 
medications.

Additional evidence includes VA clinical records which 
reflect GAF scores of 52 (November 2006), 55 (June 2007), and 
50 (January 2008).

Applying the criteria to the facts of this case, the Board 
finds that the Veteran's service-connected acquired 
psychiatric disorder has more nearly approximated the 
criteria for a 70 percent rating for the entire appeal 
period.  In this respect, the lay and medical evidence shows 
that for the entire appeal period the Veteran's service-
connected acquired psychiatric disorder has more nearly 
resulted in occupational and social impairment with 
deficiencies in most areas such as judgment, thinking, family 
relations, work and mood due to near continuous depression 
and panic attacks affecting his ability to function 
independently, difficulty in adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

The opinion from the July 2008 VA examiner has provided the 
basis for the current 70 percent rating assigned effective to 
the date of that opinion.  This examiner stated that the 
Veteran's service-connected acquired psychiatric disorder 
currently results in occupational and social impairment with 
deficiencies in those areas including work and family 
relations, judgment, thinking and mood due to symptoms of 
suicidal ideation, near continuous panic attacks and 
depression affecting his ability to function independently, 
appropriately and effectively, difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.

Notably, the examiner provided a GAF score of 50 and 
indicated that the Veteran's psychiatric symptoms had 
undergone no remissions during the past year.  Thus, the 
opinion itself suggests that the Veteran's psychiatric 
impairment demonstrated on VA examination in July 2008 had 
been present for at least the prior year.  VA clinical 
records reflect a similar GAF score of 50 in January 2008.

A longitudinal review of the record reflects that the Veteran 
filed his claim for an increased rating in May 2005 reporting 
panic attacks affecting his ability to be in confined places.  
That same month, the Veteran's treating physician prescribed 
a work restriction precluding the Veteran from working in a 
confined area less than 15 feet by 25 feet for more than one 
hour at a time due to panic attacks.  The Veteran's poor 
concentration and poor memory was noted during the January 
2006 VA C&P examination.

Since that time, the Veteran has reported increased and more 
diverse psychiatric symptomatology since the filing of the 
claim in 2005 which is reflected in the examination reports.  
His most prominent feature, near continuous panic attacks, 
poor memory and poor concentration, has been present 
throughout.  The examiner assessments of the Veteran's 
overall psychological, social, and occupational functioning 
since the inception of the appeal have not appreciably 
changed, as reflected in GAF scores ranging from 48 to 55.

Resolving reasonable doubt in favor of the Veteran, and by 
applying the principles of 38 C.F.R. § 4.7, the Board finds 
that the Veteran's service-connected acquired psychiatric 
disorder has more nearly approximated the criteria for a 70 
percent schedular rating since the inception of the appeal.  
To this extent, the appeal is granted.

The Board further finds that the criteria for a 100 percent 
schedular rating for the service-connected acquired 
psychiatric disorder have not been met for any time during 
the appeal period.  It is not argued, or shown, that the 
Veteran has experienced symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.

The Veteran does evidence some deficits with motivation and 
lack of energy for which he relies upon his spouse's 
assistance in running his affairs.  However, the Veteran's 
service-connected acquired psychiatric disorder alone does 
not interfere with his ability to minimally attend to his 
activities of daily living.

The Board further finds that the Veteran's service-connected 
acquired psychiatric disorder alone does not result in total 
occupational and social impairment.  The descriptions of 
symptomatology by the Veteran and his spouse are deemed 
credible and it is clear that the Veteran's PTSD has 
interfered with his employability.  However, in addition to 
not meeting many of the criteria listed as examples for a 100 
percent schedular rating, the record also includes opinion 
from the VA C&P examiners in January 2006 and July 2008 
indicating that the Veteran maintains some residual 
employment capacity albeit with specific limitations.

A January 2006 VA C&P general medical examiner opined that 
combination of the Veteran's physical and mental service-
connected disabilities rendered him unable to maintain 
substantially employment even in a sedentary and loosely 
supervised situation.  Based on this opinion, the RO has 
awarded the Veteran TDIU.  However, this opinion takes into 
consideration more than the service-connected acquired 
psychiatric disorder symptomatology.

Overall, the clinical findings in this case do not 
demonstrate total occupational and social impairment due to 
PTSD.  The Board also finds that the January 2006 and July 
2008 opinions that the Veteran does not have total 
occupational and social impairment due to PTSD signs and 
symptoms holds greater probative value than the lay 
assertions by the Veteran and his spouse as to his overall 
functioning and the appropriate GAF score to be assigned, as 
these VA examiners had an opportunity to examine the Veteran 
and provide an opinion based upon a greater level of 
expertise in these matters.

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity 
with the additional proviso that the Secretary 
shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where 
the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, 
upon field station submission, is authorized to 
approve on the basis of the criteria set forth in 
this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity 
impairment due exclusively to the service-
connected disability or disabilities.  The 
governing norm in these exceptional cases is: A 
finding that the case presents such an 
exceptional or unusual disability picture with 
such related factors as marked interference with 
employment or frequent periods of hospitalization 
as to render impractical the application of the 
regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

VA's General Counsel has stated that consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the Veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the Veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).

In Thun, the Court further explained that the actual wages 
earned by a particular veteran are not considered relevant in 
the calculation of the average impairment of earning capacity 
for a disability, and contemplate that veterans receiving 
benefits may experience a greater or lesser impairment of 
earning capacity than average for their disability.  The Thun 
Court indicated that extraschedular consideration cannot be 
used to undo the approximate nature of the rating system 
created by Congress.

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected acquired psychiatric 
disorder has had on his activities of work and daily living.  
In the Board's opinion, all aspects of the Veteran's service-
connected acquired psychiatric disorder are adequately 
encompassed in the assigned 70 percent schedular rating.  The 
Board finds no unusual aspects of his acquired psychiatric 
disability not addressed in the schedular criteria and 
further notes that a TDIU rating is in effect, in part, based 
upon the workplace interference caused by the service-
connected acquired psychiatric disorder.

As the assigned schedular evaluation is adequate, there is no 
basis for extraschedular referral in this case.  See Thun, 22 
Vet. App. at 114-15.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the criteria for a 70 percent schedular rating for 
the Veteran's service-connected acquired psychiatric disorder 
have been met for the entire appeal period but the criteria 
for a 100 percent schedular rating have not been met for any 
time during the appeal period.  The benefit-of-the-doubt rule 
and the principles of 38 C.F.R. § 4.7 have been applied in 
the Veteran's favor, but the preponderance of the evidence is 
against any further compensation.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 49 (1990).

Combined schedular rating

The Veteran has appealed the RO's determination that the 
combined rating for his service-connected disabilities does 
not exceed 90 percent effective to the date he filed his 
increased rating claim.  Notably, VA regulations apply a 
complex set of rules to determine the efficiency of an 
individual with multiple service-connected disabilities.  See 
38 C.F.R. § 4.25.  VA has developed a COMBINED RATINGS TABLE 
which involves a mechanical application of combining 
disability ratings in the order of the most disabling 
condition to the less disabling condition.  See 38 C.F.R. 
§ 4.25, Table I.  VA regulations also have a set of special 
rules to be applied when disability affects both arms, both 
legs or paired skeletal muscles.  See 38 C.F.R. § 4.26.  In 
short, arriving at a combined disability rating is complex 
process.

The Veteran has held a 100 percent combined schedular rating 
since August 10, 2007.  As a result of this decision awarding 
a 70 percent rating for the service-connected acquired 
psychiatric disorder effective to the date of claim, the 
Veteran now holds a 100 percent combined schedular rating 
effective to the date of claim.  

As a 100 percent combined schedular evaluation has been 
effectuated to the date of claim, there is no "controversy" 
or "justiciable" issue regarding the combined schedular 
rating remaining before the Board.  The claim of entitlement 
to a combined schedular rating greater than 90 percent, 
therefore, must be dismissed.  38 U.S.C.A. § 7105(d).  See 
Schoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

With respect to the increased rating claim, a pre-
adjudicatory RO letter dated June 2005 provided substantially 
compliant generic VCAA notice particular to the increased 
rating claim on appeal.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In this respect, this letter advised the Veteran of the types 
of evidence deemed necessary to substantiate his claim as 
well as the relative duties on the part of himself and VA in 
developing his claim.  The Veteran was further advised to 
submit evidence showing that his disability had worsened, 
which could include statements from his doctor containing 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examination or tests.  He 
could also submit statements from other individuals who were 
able to describe from their knowledge and personal 
observations in what manner his disabilities had worsened.  
Additionally, the Veteran could submit his own statement 
describing his symptoms, their frequency and severity, and 
other involvement, extension and additional disablement 
caused by his disabilities.

Additional VCAA notices were provided to the Veteran in 
January 2006, April 2006, January 2007, and December 2007 to 
ensure complete development of the claim.

The Veteran was not provided pre-adjudicatory notice as to 
how VA determines disability ratings and effective dates of 
awards.  This notice deficiency was cured with corrective 
notices sent to the Veteran in April 2006 and January 2007.  
Any prejudicial aspect of the VCAA notice deficiency was 
cured by the readjudication of the claim in the July 2009 
supplemental statement of the case.  See Mayfield, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the combined schedular evaluation claim, the 
claim has been granted in full and there is no legal basis 
for entitlement to additional benefits.  Accordingly, any 
potential notice error on that claim was harmless and will 
not be further discussed.

Accordingly, the Board finds that adjudication of both claims 
at this time would not be prejudicial to the Veteran.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
STRs, his VA clinical records, and those private medical 
records which the Veteran authorized VA to obtain on his 
behalf.  There are no outstanding requests to obtain any 
private medical records for which the Veteran has identified 
and authorized VA to obtain on his behalf.

The record reflects that the Veteran had filed a disability 
claim with the Social Security Administration which he 
reports was denied.  The Veteran has submitted portions of 
his application which he deemed relevant to the particular 
issue on appeal.  The Veteran has not argued that any 
additional records related to the Social Security claim are 
relevant to this appeal.  As the relevance of any potential 
additional records is not alleged or shown (particularly 
given that all relevant treatment records are associated with 
the claims folder), the Board finds that it has no obligation 
to delay awarding the Veteran compensation in this case to 
search for additional records related to the Social Security 
claim.

The Veteran was afforded VA C&P examinations in January 2006 
and July 2008.  These examination reports contain all 
findings necessary to decide this claim.  Furthermore, these 
examination reports are supplemented by the private and VA 
treatment records associated with the claims folder.  Since 
the last VA examination performed in July 2008, there is no 
lay or medical evidence suggesting an increased severity of 
psychiatric symptoms to the extent that a higher rating may 
still be possible.  Thus, there is no duty to provide further 
medical examination on the increased rating claim.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

A 70 percent rating for the service-connected acquired 
psychiatric disorder is granted for the entire appeal period.

The claim of entitlement to a combined evaluation greater 
than 90 percent prior to August 10, 2007 is dismissed.

REMAND

The Veteran alleges that his OSA first manifested in service.  
His STRs reflect his long-standing complaint of fatigue 
symptoms.  However, medical opinion of record also associates 
the Veteran's fatigue symptoms as a symptom of service-
connected acquired psychiatric disorder.

Just prior to discharge in September 1994, the Veteran 
reported a history of occasional nighttime leg cramps and 
occasional sleep difficulty.  An October 1994 Persian Gulf 
Registry examination noted the Veteran's report of daytime 
somnolence over the past two years with non-restorative 
sleep.  The Veteran's spouse noted that the Veteran "snores 
but not regularly."  An electroencephalogram (EEG) was 
interpreted as showing normal awake and sleep state.

In pertinent part, the Veteran's postservice medical records 
reflect his 1997 complaint of insomnia with fatigue.  It was 
noted that the Veteran was working day and night shifts.  A 
December 2004 private clinical record included the Veteran's 
report extreme fatigue over the last several months.  The 
Veteran indicated that he snored quite a bit at night but 
that his wife "had never told him that he stops breathing."  
The examiner described the Veteran as having a very classic 
case of sleep apnea, but that there were other potential 
causes of fatigue.

In April 2005, a private sleep study confirmed a diagnosis of 
severe OSA.  It was noted that the Veteran's obesity was 
likely a major contributor to his sleep apnea.  The medical 
evidence also reflects that the Veteran has been diagnosed 
with restless leg syndrome (RLS).

Additional evidence of record includes recent lay witness 
statements submitted by the Veteran in support of this claim.  
The Veteran's spouse alleges that, beginning in service, the 
Veteran manifested severe snoring with stopped breathing on 
numerous occasions.  A former service mate alleges having 
personally observed the Veteran to have had extreme loud 
snoring in service with occasions where he stopped breathing 
and gasped for breath.  It was alleged that the Veteran was 
told about his breathing difficulties.

Unfortunately, these statements are not consistent with the 
Veteran's spouse's October 1994 report that the Veteran 
"snores but not regularly."  It is also not consistent with 
the Veteran's December 2004 statement wherein he denied 
having any knowledge that he stopped breathing in his sleep. 

Nonetheless, the record reflects that the Veteran did report 
daytime somnolence, non-restorative sleep, and irregular 
snoring in service.  In light of the negative EEG in October 
1994, the Board finds that medical opinion is necessary to 
determine whether the Veteran's currently diagnosed OSA first 
manifested in service and/or is causally related to event(s) 
during service.  38 U.S.C.A. § 5103A.

In this regard, in light of the Board's determination above, 
the Veteran, in consultation with this representative, may 
wish to withdraw the appeal (in writing).  In any event, 
unless he does so, the Board must address this issue. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
an appropriate examiner in order to 
determine the probable onset and etiology 
of the Veteran's OSA.  The examiner should 
review the contents of the claims folder 
which reflects the Veteran's credible 
report of daytime somnolence, non-
restorative sleep, and irregular snoring 
in service with a negative EEG, and the 
diagnosis of OSA confirmed approximately 
10 years after his discharge from service.  
The examiner should be informed that the 
Board finds that the lay witness accounts 
of the Veteran manifesting extreme snoring 
with air gasping in service are not 
credible.

Based upon the record, the examiner should 
be requested to provide opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or more) that 
the Veteran's currently diagnosed OSA 
either first manifested in service and/or 
is causally related to event(s) during 
service?

2.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and an appropriate 
period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


